DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.
 Response to Amendment
	The amendment filed 11/6/2020 is entered and fully considered.
Allowable Subject Matter
	Claims 1, 2, 5-7 and 9-23 are allowed.
Regarding claims 1, 2, 5-7 and 9-16,
	The IIDA reference teaches depositing an anode with dielectric and conductive layers followed by a washing step. The FURUKAWA reference is relied upon to teach including the silane and ferric compounds to the conductive layer. The silane is added to crosslink with the polymer and improve binding strength. The claim was amended to require that some of the silane present in the conductive layer is removed from the polymerized first conductive layer in the third step (immersion in a first treatment liquid). The examiner notes that if the silane incorporated into the conductive polymer layer is 
	Depending claims are allowable by virtue of dependency.
Regarding claims 17-23,
As previously indicated, the examiner could not find prior art teaching the sequence of steps where the treatment step where a dopant is brought into contact with a first conductive polymer layer (with first silane) by immersion and then subsequently providing a second silane to the first conductive polymer layer. The steps are distinguished from a method in which the dopant is incorporated into the composition that forms the first conductive polymer layer (i.e. a composition of first conductive polymer, silane compound, and dopant).
Depending claims are allowable by virtue of dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/           Primary Examiner, Art Unit 1712